Title: From John Adams to Peter Force, 5 March 1825
From: Adams, John
To: Force, Peter


				
					
					Washington 5 March 1825— 
				
				I have placed your Note in the hands of my father who has this minute returned home & he directs me to inform you that the Senate have not acted upon any one of the Nominations made to that body by him—And that of course the information mentioned in your note is incorrect. Perhaps it may allude to the confirmation three days since of some nominations made by Mr Munroe. If you do not possess a list of those, I will furnish you one in time for Monday’s paper if you will let me know it.Yrs &c—
				
					John Adams Junr.
				
				
			